322 F.2d 478
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 825, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIO, and Peter Weber, William Duffy and John Pierson, Respondents.
No. 14318.
United States Court of Appeals Third Circuit.
Submitted September 17, 1963.
Decided September 23, 1963.

Petition for Enforcement of an Order of the National Labor Relations Board.
Glen Bendixsen, N. L. R. B., Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Atty., N. L. R. B., on the brief), for petitioner.
John J. Mooney, New York City, for respondent.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The enforcement of the order of the Board in this case is not opposed by the respondents. Actually, because there was no exception to the Examiner's intermediate report none of the Board's underlying findings of fact or conclusions of law are in issue. The Board's order is a modified version of that recommended by the Examiner. We have examined it and the proceedings upon which it is based. Said order is proper and justified by the particular facts of this matter.


2
A proposed decree enforcing the order may be submitted by the Board.